DETAILED ACTION
	Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention Group I, claims 1-7, in the reply filed on March 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed March 10, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In view of the above, the IDS filed March 10, 2020 has not been considered 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification (paragraph [0054]) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Specification
The use of the terms Nunc (i.e. Nunc, polystyrene) and Nunc Upcell, for example, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized (e.g. NUNC, UPCELL) wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.


Claim Objections
Claim 5 is objected to because of the following informalities:  form of claims.
It is noted that claim 5 does not end with a period.  See MPEP 608.01(m).  	Appropriate correction is required.

Claim Interpretation
	Claim 1 recites the phrase “…comprising: one of reducing p16RNA expression and increasing Hes1 expression.”  It is noted the recitation of “one of” is interpreted as being an alternative statement meaning the claim requires only one of either (1) reducing p16RNA expression, or (2) increasing Hes1 expression. The claim as written does not require both of (1) reducing p16RNA expression and (2) increasing Hes1 expression.
	Likewise, regarding claim 4 and the phrase “wherein one of p16RNA expression is reduced by activating Notch and Hes1 expression is increased by activating Notch”, the recitation of “one of” is interpreted as being an alternative statement meaning the claim requires only one of either (1) p16RNA expression is reduced by activating Notch, or (2) Hes1 expression is increased by activating Notch.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the following:
“The method of claim 4 wherein Notch is activated by adding Jagged1”.
 It is unclear as to what Jagged1 is added to in order to activate Notch. Given that claim 1, from which claim 5 depends indirectly, does not recite any specific steps regarding culturing or expansion of the claimed stem cells and generically recites retaining multi-potency in stem cells by either reducing p16RNA expression or increasing Hes1 expression, it is unclear if Jagged1 is added as a supplement to the cell culture medium, or is provided to the cells as part of the cell culture substrate, or is added by some type of genetic modification, e.g. gene transfer or transfection, that adds the gene for Jagged1 to the genetic material of the stem cells?
	Given the instant specification at paragraphs [0033], [0047], [0049] and [0055] discloses that cell culture plates are coated with JAG-1 (Jagged1) to activate Notch signaling, and in the interest of compact prosecution, claim 5 is interpreted as Notch is activated by adding Jagged 1 to the cell culture via its presence in the cell culture, e.g. on 

	Regarding claim 7, the term "high density sheet" in claim 7 is a relative term which renders the claim indefinite.  The term "high density sheet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al., (STEM CELLS TRANSLATIONAL MEDICINE 2014; 3:1456-1466; PTO-892) (“Dong”), as evidenced by Tian et al., (Cell Death and Disease (2017) 8, e2595, pages 1-9; PTO-892) (“Tian”).
Dong is directed to NOTCH-mediated maintenance and expansion of human bone marrow stromal/stem cells (BMSCs) wherein, the BMSCs are cultured using tissue culture plates that are coated with recombinant human JAGGED1 (JAG1) (Abstract).
Regarding claim 1, Dong (JAG1-Mediated NOTCH Activations in Culture BMSCs, right column, first and second paragraphs, page 1459) teaches culturing the BMSCs on culture plates coated with various concentrations of JAG1.  Dong teaches the JAG1 concentration of 10 µg/ml induced maximal NOTCH response.  BMSCs were cultured on the JAG1 coated culture plates for 12-72 hours resulting in the following:
 (1) A 7-fold increase in HES1 RNA as compared to control plates (Figure 2E) (i.e. increasing Hes1 expression), 
(2) A significant increase in expression of HES1 protein, as compared to control plates (Figure 2D) (i.e. increasing Hes1 expression), and
 (3) Increased expression of regulators of stem cell multipotency, i.e. SOX2, OCT4 and NANOG (Figure 2E) (i.e. retaining multi-potency in stem cells).

	Regarding claim 2, as set forth immediately above regarding claim 1, Dong teaches activation of Notch signaling via adding JAG1 (Jagged1) to the stem cell culture, thus resulting in increased expression of Hes1 and retaining multi-potency in the stem cells.  Dong does not further teach whether or not p16 RNA expression is reduced.  However, although Dong does not state the method reduces expression of p16 RNA, the fact that Dong carries out the same method steps as in the instant application (paragraphs [0017], [0035] and [0042] and FIG. 4E and 4F) means any and all results of the method of Dong, whether recognized at the time of publication or not, were inherently achieved by the reference method.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
It is additionally noted that Tian evidences that activation of Notch signaling by JAG1 reduces cell senescence in MSC cultures (Results, Decreased MSC senescence within JAG1-coated plates (first paragraph, page 2) resulting in reduction in the expression of p16 RNA (Figure 3b).
Therefore, Dong’s method necessarily results in reduction of p16RNA expression as recited in claim 2.
Regarding claims 3 and 4, Dong teaches the disclosed method induces maximal NOTCH response and the duration of the NOTCH activation was evaluated by culturing the BMSCs on the JAG1 coated culture plates for a duration of 12-72 hours, 
Regarding claim 5, as set forth immediately above regarding claims 3 and 4, Dong teaches culturing the BMSCs on the JAG1-coated (i.e. Jagged1) culture plates for a duration of 12-72 hours wherein the presence of JAG1 induces maximal NOTCH response (JAG1-Mediated NOTCH Activations in Culture BMSCs, right column, first and second paragraphs, page 1459; Figure 2B). Therefore, Dong’s method activates Notch by adding Jagged1, thus anticipating claim 5.
Regarding claim 6, Dong teaches the BMSCs are mesenchymal stem cells (Introduction, left column, first paragraph). Dong teaches the cell population was assessed using surface markers to distinguish hematopoietic stem cells from mesenchymal stem cells (DISCUSSION, second paragraph, page 1463), and Dong further teaches analyzing the BMSCs for the specific surface marker CD105, wherein culturing in the presence of JAG1 demonstrated the greatest maintenance of CD105 expressing BMSCs (See Figure 4B).
It is noted that the instant specification likewise discloses positive marker expression for CD105 is indicative of mesenchymal stem cells (paragraphs [0014], [0031] and [0051]; and FIG 1B).
Therefore, Dong’s disclosed BMSCs anticipate claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dong, as evidenced by Tian, as applied to claims 1-6 above.
The teaching of Dong, as evidenced by Tian, is set forth above and anticipates claims 1-6.
	Regarding claim 7 and the limitation “wherein the stem cells are in a high density sheet”, it is noted the specification does not provide a specific definition for the phrase “high density”. Therefore, in its broadest reasonable interpretation, in view of the instant specification (paragraphs [0004] and [0009]), claim 7 is interpreted to encompass a monolayer (i.e. sheet) cell culture wherein the cell population has been 
	Dong does not specifically exemplify a specific cell density or cell concentration within the culture vessels.  However, it is noted that Dong teaches culturing the seeded stem cells in standard T75 culture flasks (MATERIALS AND METHODS, BMSC Culture and Selection, left column, page 1457).  Dong teaches culturing the cells on the JAG1-coated substrates for up to 72 hours prior to removing the cells from the culture vessels (JAG1-Mediated NOTCH Activations in Culture BMSCs, right column, first and second paragraphs, page 1459).  Therefore, absent evidence to the contrary, it is reasonable to consider the initial cell population has increased during the 12-72 hours (0.5 to 3 days) of culturing, thus increasing in population density within the culture vessel, thus meeting the limitation of claim 7.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633